Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on this 25th day of
November, 2013, by and between Penn National Gaming, Inc., a Pennsylvania
corporation (the “Company”), and Saul V. Reibstein, an individual residing in
Pennsylvania (“Executive”).

 

WHEREAS, Executive and the Company desire to enter into this Agreement;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to enter into
this Agreement and Executive is willing to serve as an employee of the Company
subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Executive and Executive hereby accepts such employment, in accordance
with the terms, conditions and provisions hereinafter set forth.

 

1.1.                            Duties and Responsibilities.  Executive shall
serve as Senior Vice President & Chief Financial Officer of the Company. 
Executive shall perform all duties and accept all responsibilities incident to
such position as may be reasonably assigned to him by the Chief Executive
Officer of the Company or the Board.  Executive’s principal place of employment
shall be in Wyomissing, Pennsylvania.

 

1.2.                            Term. The term of this Agreement shall begin on
December 2, 2013 (the “Commencement Date”) and shall terminate at the close of
business on the third anniversary of the Commencement Date (the “Initial Term”),
unless earlier terminated in accordance with Section 3 hereof.  The term of this
Agreement may be renewed for additional periods (each, a “Renewal Term” and,
together with the Initial Term, the “Employment Term”) only upon the execution
of a written renewal by the parties hereto.  Notwithstanding anything in this
Agreement to the contrary, Sections 5 through 20 shall survive any termination
of the Employment Term until the expiration of any applicable time periods set
forth in Sections 5, 6 and 7.

 

1.3.                            Extent of Service.  Executive agrees to use
Executive’s best efforts to carry out Executive’s duties and responsibilities
and, consistent with the other provisions of this Agreement, to devote
substantially all of Executive’s business time, attention and energy thereto. 
The foregoing shall not be construed as preventing Executive from serving on the
board of philanthropic organizations, commercial entities (but only if and to
the extent that Executive is so serving as of the date hereof) or providing
oversight with respect to his personal investments, so long as such service does
not materially interfere with Executive’s duties hereunder.  If, following the
termination or expiration of the Employment Term, Executive is not continuing to
serve as the Company’s Chief Financial Officer, the Nominating and Corporate
Governance Committee of the Board may consider Executive as a candidate for
election to the Board.

 

1

--------------------------------------------------------------------------------


 

2.                                      Compensation.  For all services rendered
by Executive to the Company during the Employment Term, the Company shall
compensate Executive as set forth below.

 

2.1.                            Base Salary.  The Company shall pay to Executive
an initial base salary at the annual rate of Five Hundred and Fifty Thousand
dollars ($550,000), payable in accordance with the Company’s payroll practices
as in effect from time to time.  Executive’s Base Salary shall be reviewed
annually by the Company, subject to approval of the Board or the compensation
committee of the Board (the “Compensation Committee”), as the case may be. The
term “Base Salary” as utilized in this Agreement shall refer to the base salary
in effect from time to time.

 

2.2.                            Signing Bonus.  On March 1, 2014, subject to
Executive’s continued employment by the Company through such date, the Company
shall pay to Executive, in cash, a signing bonus (the “Signing Bonus”) of Two
Hundred and Twenty Five Thousand dollars ($225,000), subject to pro rata
clawback if Executive resigns during the first two years of employment.

 

2.3.                            Bonuses.  Executive shall participate in the
Company’s annual incentive compensation plan applicable to other similarly
situated senior executives (“Peer Executives”) for fiscal years commencing in
January, 2014, with a target payment of not less than 60% of the Base Salary in
effect at the beginning of such calendar year and a maximum payment of up to 90%
of such Base Salary amount.  Each annual bonus award earned in a fiscal year
shall be paid pursuant to the terms of the annual incentive plan by March 15 of
the immediately following fiscal year, unless the plan provides for a different
payment date or Executive elects to defer the receipt of such bonus award
pursuant to an arrangement that meets the requirements of Section 409A.  To the
extent that additional cash incentive compensation programs (other than annual
cash bonus awards) are generally made available to Peer Executives, Executive
shall be eligible to participate in such programs.

 

2.4.                            Initial Equity Grant.  On the Commencement Date,
the Board or Compensation Committee shall grant to Executive, pursuant to the
equity compensation plan of Penn National Gaming, Inc., an initial equity grant
with a value (as determined by the Board or Compensation Committee) equal to
135% of the Base Salary.  Such initial equity grant shall be in a form, and
shall have terms and conditions, determined by the Compensation Committee,
consistent with contemporaneous initial equity awards made to Peer Executives;
provided that such initial equity grant shall vest on a 25% per annum schedule
from the date of grant.

 

2.5.                            Additional Equity Compensation.  With respect to
equity compensation awards that may in the future be made generally to Peer
Executives, Executive shall be entitled to participate in such awards, subject
to the terms and conditions of the applicable equity compensation plan and award
instrument, on the same basis as the other Peer Executives.  The Company shall
set the amount and terms of such options or other equity or equity-based
compensation, subject to approval of the Board or the Compensation Committee if
required.

 

2.6                               Certain Other Equity Compensation.  The
parties acknowledge that Executive hereby resigns from the Board effective upon
the Commencement Date but, as contemplated in Section 1.3, may in the future
resume his service on the Board.  For purposes of any equity compensation issued
prior to or after the date hereof, Executive’s service shall be deemed

 

2

--------------------------------------------------------------------------------


 

continuing as long he is employed by the Company, or is serving, or actively
being considered to serve, on the Board.

 

2.7.                            Other Benefits.  Executive shall be entitled to
participate in all other employee benefit plans and programs, including, without
limitation, health, vacation, retirement, deferred compensation or SERP, made
available generally to other Peer Executives, as such plans and programs may be
in effect from time to time and subject to the eligibility requirements and
other terms of each plan.  Nothing in this Agreement shall prevent the Company
from amending or terminating any retirement, welfare or other employee benefit
plans or programs from time to time, as the Company deems appropriate.

 

2.8.                            Vacation, Sick Leave and Holidays.  Executive
shall be entitled in each calendar year to twenty (20) days of paid vacation
time.  Each vacation day shall be taken by Executive at such time or times as
agreed upon by the Company and Executive, and any portion of Executive’s
allowable vacation time not used during the calendar year shall be subject to
the Company’s payroll policies regarding carryover vacation days.  Executive
shall be entitled to holiday and sick leave in accordance with the Company’s
holiday and other pay for time not worked policies.

 

2.9.                            Reimbursement of Expenses.  During the
Employment Term, the Company shall reimburse Executive for all reasonable
expenses incurred by him in the performance of his duties in accordance with the
Company’s policies applicable to Peer Executives.

 

3.                                      Termination.  Executive’s employment may
be terminated prior to the end of the Employment Term in accordance with, and
subject to the terms and conditions, set forth below.

 

3.1.                            Termination by the Company.

 

(a)                                 Without Cause.  The Company may terminate
Executive’s employment at any time without Cause (as such term is defined in
subsection (b) below) upon delivery of written notice to Executive, which notice
shall set forth the effective date of such termination.

 

(b)                                 With Cause.  The Company may terminate
Executive’s employment at any time for Cause effective immediately upon delivery
of written notice to Executive.  As used herein, the term “Cause” shall mean:

 

(i)                                     Executive shall have been convicted of,
or pled guilty or nolo contendere to, a felony or any misdemeanor involving
allegations of fraud, theft, perjury or conspiracy to commit fraud or theft;

 

(ii)                                  Executive is found disqualified or not
suitable to hold a casino or other gaming license by a governmental gaming
authority in any jurisdiction where Executive is required to be found qualified,
suitable or licensed;

 

(iii)                               Executive breaches any material Company
policy or any material term hereof, including, without limitation, Sections 4
through 7 of this Agreement and, in each case, fails to cure such breach within
15 days after receipt of written notice thereof;

 

3

--------------------------------------------------------------------------------


 

(iv)                              Executive misappropriates corporate funds as
determined in good faith by the Audit Committee of the Board;

 

(v)                                 the Company’s good faith, reasonable
determination of Executive’s willful and continued failure to perform
Executive’s material duties with the Company (other than any such failure
resulting from incapacity due to physical disability or mental illness); or

 

(vi)                              the Company’s good faith, reasonable
determination of Executive’s willful engagement in illegal conduct or gross
misconduct which is materially injurious to the Company or one of its
affiliates.

 

3.2.                            Termination by Executive.  Executive may
voluntarily terminate employment for any reason effective upon 60 days’ prior
written notice to the Company, unless the Company waives such notice
requirement.

 

3.3.                            Termination for Death or Disability.  In the
event of the death or disability of Executive, Executive’s employment shall
terminate effective as of the date of Executive’s death or disability.  The term
“disability” shall have the definition set forth in the Company’s Long Term
Disability Insurance Policy (the “Policy”) in effect at the time of such
determination.  The Company, in its sole discretion, may determine whether
Executive has incurred a disability by using the definitions and criteria
established and set forth in the Policy and, if consistent with the terms of the
Policy, may require such medical proof as it deems necessary, including the
certificate of one or more licensed physicians selected by the Company.  The
Company’s decision as to disability shall be final and binding.  The date for
determining when Executive is disabled for purposes of this Section 3.3 shall be
the date upon which Executive becomes eligible to receive benefits under the
Policy or, if the Company makes the determination, the date on which the Company
makes its determination that Executive has a disability.

 

3.4.                            Payments Due Upon Termination.

 

(a)                                 Already Accrued Base Salary and Expense. 
Upon any termination of employment during the Employment Term, Executive shall
be entitled to receive any amounts due for Base Salary accrued but unpaid
through the date of Executive’s termination of employment (the “Termination
Date”), and such amounts shall be paid in accordance with the Company’s then
current payroll system for Peer Executives.  Any expenses incurred but not
reimbursed through the Termination Date shall be paid at such time and in such
manner as provided under the Company’s expense reimbursement policy applicable
to Peer Executives.

 

(b)                                 Severance Pay and Benefits.  Subject to the
conditions in subsection (c) hereof, if Executive’s employment is terminated
under Section 3.1(a), then the Company will provide Executive with the following
severance pay and benefits (in addition to any amounts payable under subsection
(a) hereof); provided, for purposes of Section 409A, each payment (whether an
installment or lump sum) of severance pay under this subsection (b) shall be
considered a separate payment:

 

(i)                                     Amount of Post-Employment Base Salary. 
The Company shall pay to Executive an amount equal to the greater of (i) the
product of 1.5 times the annual rate of

 

4

--------------------------------------------------------------------------------


 

Base Salary in effect for Executive on the Termination Date or (ii), if such
termination takes place during the Initial Term, the product of the number of
months remaining in the Initial Term times the monthly rate of Base Salary in
effect for Executive as of the Termination Date.

 

(ii)                                  Amount of Post-Employment Bonus.  The
Company shall pay to Executive an amount equal to the product of 1.5 times the
amount of annual cash bonus compensation that would have been paid to Executive
based on the actual performance of the Company for the calendar year in which
the Termination Date occurred.

 

(iii)                               Payment of Post-Employment Base Salary and
Bonus.  The amount described in subsection (b)(i) shall be paid to Executive in
cash in a single lump-sum immediately following expiration of the 7 day
revocation period referenced in subsection (c).  The amount described in
subsection (b)(ii) shall be paid on the date such bonus is paid to Peer
Executives.  In each case, such payments are expressly subject to subsection (c)
hereof.

 

(iv)                              Continued Medical Benefits Coverage.  During
the 18-month period following the Termination Date (the “Severance Period”),
Executive and his dependents will have the opportunity under the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) to elect
COBRA continuation coverage.  If elected in a timely manner, the Company shall
reimburse Executive for the full cost of purchasing COBRA coverage until the end
of the Severance Period (or until such earlier date as Executive and his
dependents cease to receive COBRA coverage).

 

(c)                                  Release Agreement.  Executive’s entitlement
to any severance pay and benefit subsidies under Section 3.4(b) is conditioned
upon Executive’s first entering into a release agreement in substantially the
form attached hereto as Exhibit “A”; such release agreement shall be delivered
to Executive within 7 days after the Termination Date.  Any payment of severance
pay or benefit subsidies due under subsection (b) hereof shall be delayed until
after the expiration of the 7-day revocation period required for an effective
age-based release, and any amount otherwise due under said subsection (b) before
the end of such revocation period shall be paid on the day after the end of such
period in a single lump-sum payment.  In no event shall any payment be made
unless the release agreement is executed within 45 days following the
Termination Date and any applicable revocation period shall have expired. In the
event the Termination Date occurs in one calendar year and the 52nd day
following the Termination Date is in another calendar year, any payment of
severance pay or benefit subsidies due under subsection (b) hereof shall be paid
in the later calendar year.

 

(d)                                 Termination Following End of Employment
Term. No payments or benefits shall be due under this Agreement to Executive
upon termination of employment upon or following the expiration of the
Employment Term; provided, however, that, as contemplated in Section 1.3 hereof,
if Executive is not nominated or elected to the Board following the expiration
of the Employment Term despite his willingness to serve on the Board and his
employment has not been terminated under the circumstances contemplated in
Sections 3.1, 3.2 or 3.3, all outstanding equity awards that would have vested
prior to January 30, 2019 will vest

 

5

--------------------------------------------------------------------------------


 

in full on the earlier of (i) the date the Board fails to nominate Executive to
serve on the Board or (ii) the date the shareholders of the Company fail to
elect Executive to the Board, as applicable.

 

(e)                                  No Other Payments or Benefits.  Except as
otherwise provided in this Section 3.4 or Section 8, no other payments or
benefits shall be due under this Agreement to Executive upon termination of
employment.

 

3.5.                            Notice of Termination.  Any termination of
Executive’s employment shall be communicated by a written notice of termination
delivered within the time period specified in this Section 3.  The notice of
termination shall (a) indicate the specific termination provision in this
Agreement relied upon, (b) briefly summarize the facts and circumstances deemed
to provide a basis for a termination of employment and the applicable provision
hereof, and (c) specify the termination date in accordance with the requirements
of this Agreement.

 

4.                                      No Conflicts of Interest.  Executive
agrees that throughout the period of Executive’s employment hereunder, Executive
will not perform any activities or services, or accept other employment that
would materially interfere with or present a conflict of interest concerning
Executive’s employment with the Company.  Executive agrees and acknowledges that
Executive’s employment by the Company is conditioned upon Executive adhering to
and complying with the business practices and requirements of ethical conduct
set forth in writing from time to time by the Company in its employee manual or
similar publication.  Executive represents and warrants that no other contract,
agreement or understanding to which Executive is a party or may be subject will
be violated by the execution of this Agreement by Executive.

 

5.                                      Confidentiality.  Executive acknowledges
that, as an integral part of the Company’s business, the Company and its
affiliates have developed, and will develop, at a considerable investment of
time and expense, plans, procedures, methods of operation, financial data, lists
of actual and potential customers and suppliers, marketing strategies, plans for
development and expansion, customer and supplier data and other confidential and
sensitive information (collectively the “Company Confidential Information”). 
Executive acknowledges that the Company and its affiliates have legitimate
business interests in protecting the confidentiality of that information. 
Executive acknowledges that in his position he has been and will be entrusted
with that information. Therefore, Executive acknowledges a continuing
responsibility to protect that information and agrees as follows:

 

(a)                                 Definition of Trade Secrets.  “Trade
Secrets” means data and information that the Company or any of its affiliates
owns or licenses including, but not limited to, technical or nontechnical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers, which (i) derive economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons or entities who can obtain
economic value from their disclosure or use, (ii) are the subject of efforts
that are reasonable under the circumstances to maintain their secrecy, and (iii)
are protected as trade secrets under applicable state law.

 

(b)                                 Definition of Confidential Information. 
“Confidential Information” means data and information relating to the business
of the Company or its affiliates, (i) which the

 

6

--------------------------------------------------------------------------------


 

Company or its affiliates have disclosed to Executive, or of which Executive
became aware as a consequence of or in the course of his employment with the
Company, (ii) which have value to the Company or its affiliates, and (iii) which
are not generally known to its competitors, including but not limited to the
Company’s Confidential Information.  Confidential Information will not include
any data or information that the Company or its affiliates have voluntarily
disclosed to the public (except where Executive made or caused that public
disclosure without authorization), that others have independently developed and
disclosed to the public, or that otherwise enters the public domain through
lawful means.

 

(c)                                  Restrictions.  Executive agrees to treat as
confidential and will not, without the prior written approval of the Company in
each instance, use (other than in the performance of his duties of employment
with the Company or its affiliates), publish, disclose, copyright or authorize
anyone else to use, publish, disclose or copyright, any Confidential Information
or any Trade Secrets obtained during his employment with the Company or its
affiliates, whether or not the Confidential Information or Trade Secrets are in
written or other tangible form.  Additionally, this restriction will continue to
apply for a period of 2 years after the Termination Date (and, in the case of a
Trade Secret, for as long as that information remains a Trade Secret). 
Executive acknowledges and agrees that the prohibitions against disclosure and
use of Confidential Information recited in this section are in addition to, and
not in lieu of, any rights or remedies that the Company or its affiliates may
have available under applicable state laws to prevent the disclosure of Trade
Secrets.

 

(d)                                 Return of Materials.  Executive agrees that
all records, notes, files, drawings, documents, plans and like items, and all
copies of them, relating to or containing or disclosing Confidential Information
or Trade Secrets of the Company or its affiliates (i) which are made or kept by
Executive, or (ii) which are disclosed to him or come into his possession, are
and will remain the sole and exclusive property of the Company or its
affiliates.  Upon his termination of employment, Executive will deliver to his
supervisor the originals and all copies of any and all of the items described
above together with any material derived from, or containing portions of, any of
the items described above.

 

6.                                      Non-Competition.

 

(a)                                 As used herein, the term “Restriction
Period” shall mean a period equal to: (i) the six month period immediately
following the Termination Date if Executive’s employment terminates under
circumstances where he is not entitled to payments under Section 3.4(b) or (ii)
the Severance Period if Executive’s employment terminates under circumstances
where he is entitled to payments under Section 3.4(b) or Section 8.

 

(b)                                 During the Employment Term and for the
duration of the Restriction Period thereafter, Executive shall not, except with
the prior written consent of the Company, directly or indirectly, own, manage,
operate, join, control, finance or participate in the ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or use or permit Executive’s name to be used in connection with, any
business or enterprise which owns or operates, or is actively seeking to own or
operate, a gaming or pari-mutuel facility located

 

7

--------------------------------------------------------------------------------


 

within 100 miles of any gaming or pari-mutuel facility owned or operated by the
Company or any of its affiliates at such time.

 

(c)                                  The foregoing restrictions shall not be
construed to prohibit Executive’s ownership of less than 5% of any class of
securities of any corporation which is engaged in any of the foregoing
businesses and has a class of securities registered pursuant to the Securities
Exchange Act of 1934, provided that such ownership represents a passive
investment and that neither Executive nor any group of persons including
Executive in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in its business, other than exercising Executive’s
rights as a shareholder, or seeks to do any of the foregoing.

 

(d)                                 Executive acknowledges that the covenants
contained in Sections 5 through 7 hereof are reasonable and necessary to protect
the legitimate interests of the Company and its affiliates and, in particular,
that the duration and geographic scope of such covenants are reasonable given
the nature of this Agreement and the position that Executive will hold within
the Company.  Executive further agrees to disclose the existence and terms of
such covenants to any employer that Executive works for during the Restriction
Period.

 

7.                                      Non-Solicitation.  During the Employment
Term and for a period equal to the greater of the Restriction Period or one year
after the Termination Date, Executive will not, except with the prior written
consent of the Company, (i) directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is, or was within a six
month period prior to such solicitation or hiring, an executive or management
employee of the Company or any of its affiliates for any position as an
employee, independent contractor, consultant or otherwise or (ii) divert or
attempt to divert any existing business of the Company or any of its affiliates.

 

8.                                      Change of Control.

 

8.1.                            Consideration

 

(a)                                 Change of Control.  In the event of a Change
of Control (as defined below), and either (A) Executive’s employment is
terminated without Cause within 12 months after the effective date of the Change
of Control or (B) Executive resigns from employment for Good Reason within 12
months after the effective date of the Change of Control (the effective date of
such termination or resignation, the “Trigger Date”), Executive shall be
entitled to receive a cash payment in an amount equal to the product of two
times the sum of (i) the highest annual rate of Base Salary in effect for
Executive during the 12-month period immediately preceding the Trigger Date and
(ii) the amount of targeted bonus compensation as established pursuant to
Section 2.3 for Executive for the full calendar year immediately preceding the
Trigger Date.  Such payment shall be in lieu of any payment to which Executive
would be entitled under Section 3.4(b).

 

8.2.                            Release Agreement and Payment Terms. 
Executive’s entitlement to any severance pay under Section 8.1(a) is conditioned
upon Executive’s first entering into a release agreement in substantially the
form attached hereto as Exhibit “A”; such release agreement shall be delivered
to Executive within 7 days after the Trigger Date.  The amount described in
Section

 

8

--------------------------------------------------------------------------------


 

8.1(a) shall be paid to Executive in cash in a single lump-sum immediately
following expiration of the 7-day revocation period required for an effective
age-based release.  In no event shall any payment be made unless the release
agreement is executed within 45 days following the Trigger Date and any
applicable revocation period shall have expired. In the event the Trigger Date
occurs in one calendar year and the 52nd day following the Trigger Date is in
another calendar year, any payment of severance pay or benefit subsidies due
under subsection (b) hereof shall be paid in the later calendar year.

 

8.3.                            Certain Other Terms.  In the event payments are
being made to Executive under this Section 8, no payments shall be due under
Section 3.4(b) with respect to any termination of Executive’s employment
following a Change of Control.  In the event that the Company announces that it
has signed a definitive agreement with respect to a Change of Control, the
provisions of this Section 8 shall continue to apply to Executive if, during the
period after the public announcement and immediately preceding the date such
transaction is consummated or terminated, the Company terminates Executive’s
employment without Cause; provided, however, that, in such event, any amount
payable under this Section 8 shall be reduced by any payments received pursuant
to Section 3.4(b).

 

8.4.                                                                           
Defined Terms.

 

(a)                                 Change of Control.  The term Change of
Control shall have the meaning given to such term in the Company’s 2008 Long
Term Incentive Compensation Plan, as in effect on the date hereof.

 

(b)                                 Good Reason.  The occurrence of any of the
following events that the Company fails to cure within 10 days after receiving
written notice thereof from Executive (which notice must be delivered within 30
days of Executive becoming aware of the applicable event or circumstance): (i)
assignment to Executive of any duties inconsistent in any material respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities or inconsistent with
Executive’s legal or fiduciary obligations; (ii) any reduction in (A)
Executive’s annual base compensation, (B) targeted bonus compensation as
established pursuant to Section 2.3 for Executive for the full calendar year
immediately preceding the Change of Control, or (C) the annualized grant date
fair value of the equity-based awards granted to Executive in the year prior to
the Change of Control (with such annualized grant date value determined in the
sole discretion of the Compensation Committee); (iii) any travel requirements
materially greater than Executive’s travel requirements prior to the Change of
Control; or (iv) any breach of any material term of this Agreement by the
Company.

 

9.                                      Property Surrender.  Without limiting
the generality of Section 5(d), upon termination of Executive’s employment for
any reason, Executive shall immediately surrender and deliver to the Company all
property that belongs to the Company, including any computers, phones, disk
drives and any documents, correspondence and other information, of any type
whatsoever, from the Company or any of its agents, servants, employees,
suppliers, and existing or potential customers, that came into Executive’s
possession by any means whatsoever during the course of employment.

 

9

--------------------------------------------------------------------------------


 

10.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (and not the law
of conflicts) of the Commonwealth of Pennsylvania.

 

11.                               Jurisdiction.  The parties hereby irrevocably
consent to the jurisdiction of the courts of the Commonwealth of Pennsylvania
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state or
federal courts having jurisdiction for matters arising in Wyomissing,
Pennsylvania, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

12.                               Notices.  All notices and other communications
required or permitted under this Agreement or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered, delivered by guaranteed next-day delivery or sent by
facsimile (with confirmation of transmission) or shall be deemed given on the
third business day when mailed by registered or certified mail, as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania 19610

Attention:                           Chief Executive Officer

Facsimile:                           (610) 373-4966

 

If to Executive, to:

 

His then current home address.

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

13.                               Contents of Agreement; Amendment and
Assignment.  This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.  Executive may not assign any of his rights or obligations under this
Agreement.  The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of liquidation, dissolution, merger, consolidation, transfer of assets,
stock transfer or otherwise.

 

14.                               Severability.  If any provision of this
Agreement or application thereof to anyone or under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this

 

10

--------------------------------------------------------------------------------


 

Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances. 
In addition, if any court determines that any part of Sections 5, 6 or 7 hereof
is unenforceable because of its duration, geographical scope or otherwise, such
court will have the power to modify such provision and, in its modified form,
such provision will then be enforceable.

 

15.                               Remedies.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.  Executive acknowledges that money damages
would not be a sufficient remedy for any breach of this Agreement by Executive
and that the Company shall be entitled to specific performance and injunctive
relief as remedies for any such breach, in addition to all other remedies
available at law or equity to the Company.

 

16.                               Construction.  This Agreement is the result of
thoughtful negotiations and reflects an arms’ length bargain between two
sophisticated parties, each represented by counsel.  The parties agree that, if
this Agreement requires interpretation, neither party should be considered “the
drafter” nor be entitled to any presumption that any ambiguities are to be
resolved in such party’s favor.

 

17.                               Beneficiaries/References.  Executive shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
under this Agreement following Executive’s death by giving the Company written
notice thereof.  In the event of Executive’s death or a judicial determination
of Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

18.                               Withholding.  All payments under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement all federal, state and
local taxes, as the Company is required to withhold pursuant to any law or
governmental rule or regulation.  Except as specifically provided otherwise in
this Agreement, Executive shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Agreement.

 

19.                               Regulatory Compliance.  The terms and
provisions hereof shall be conditioned on and subject to compliance with all
laws, rules, and regulations of all jurisdictions, or agencies, boards or
commissions thereof, having regulatory jurisdiction over the employment or
activities of Executive hereunder.

 

20.                               Section 409A.  This Agreement is intended to
comply with the requirements of Section 409A and shall be construed
accordingly.  Any payments or distributions to be made to

 

11

--------------------------------------------------------------------------------


 

Employee under this Agreement upon a separation from service (as defined in
Section 409A) of amounts classified as “nonqualified deferred compensation” for
purposes of Code Section 409A and do not satisfy an exemption from the time and
form of payment requirements of Section 409A, shall in no event be made or
commence until six months after such separation from service if Executive is a
specified employee (as defined in Section 409A).  Each payment of nonqualified
deferred compensation under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.  Any reimbursements made pursuant to
this Agreement shall be paid as soon as practicable but no later than 90 days
after Employee submits evidence of such expenses to the Company (which payment
date shall in no event be later than the last day of the calendar year following
the calendar year in which the expense was incurred).  The amount of such
reimbursements during any calendar year shall not affect the benefits provided
in any other calendar year, and the right to any such benefits shall not be
subject to liquidation or exchange for another benefit.

 

[Signatures on the Following Page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Saul V. Reibstein

 

 

Saul V. Reibstein

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                            (hereinafter referred to as
the “Employee”) and Penn National Gaming, Inc. (hereinafter referred to as the
“Employer”).  In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.                                      Employer and Employee hereby acknowledge
that [the Company notified Employee/Employee notified the Company on
                                       that Executive’s employment pursuant to
that certain Employment Agreement executed on                           
(“Employment Agreement”) would be terminated as of [                    ].  Upon
the termination of the Employment Agreement, Employee will be subject to the
obligations and be the beneficiary of the surviving benefits as set forth in
Section [3.2(b)][8.1] of the Employment Agreement(1), all as described in the
Employment Agreement.  Employee’s last day of work will be
                        .

 

2.                                      (a)                                 When
used in this Agreement, the word “Releasees” means the Employer and all or any
of its past and present parent, subsidiary and affiliated corporations,
companies, partnerships, joint ventures and other entities and their groups,
divisions, departments and units, and their past and present directors,
trustees, officers, managers, partners, supervisors, employees, attorneys,
agents and consultants, and their predecessors, successors and assigns.

 

(b)                                 When used in this Agreement, the word
“Claims” means each and every claim, complaint, cause of action, and grievance,
whether known or unknown and whether fixed or contingent, and each and every
promise, assurance, contract, representation, guarantee, warranty, right and
commitment of any kind, whether known or unknown and whether fixed or
contingent.

 

3.                                      In consideration of the promises of the
Employer set forth in this Agreement and the Employment Agreement, and intending
to be legally bound, Employee hereby irrevocably remises, releases and forever
discharges all Releasees of and from any and all Claims that he (on behalf of
either himself or any other person or persons) ever had or now has against any
and all of the Releasees, or which he (or his heirs, executors, administrators
or assigns or any of them) hereafter can, shall or may have against any and all
of the Releasees, for or by reason of any cause, matter, thing, occurrence or
event whatsoever through the effective date of this Agreement.  Employee
acknowledges and agrees that the Claims released in this paragraph include, but
are not limited to, (a) any and all Claims based on any law, statute or
constitution or based on contract or in tort on common law, and (b) any and all
Claims based on or arising under any civil rights laws, such as any Pennsylvania
employment laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e
et seq.), or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621
et seq.) (hereinafter referred to as the “ADEA”), and (c) any and all Claims
under any grievance or complaint procedure of any kind, and (d) any and all
Claims based on or arising out of or related to his recruitment by, employment
with, the termination of his employment with, his performance of any services in
any capacity for, or any business transaction with, each or any of the
Releasees.  Employee also understands, that by signing this Agreement, he is
waiving all Claims against any and all of the Releasees released by this
Agreement; provided, however, that as set forth in section 7 (f) (1) (c) of the
ADEA, as added by the Older Workers Benefit Protection Act of 1990, nothing in
this Agreement constitutes or shall (i) be construed to constitute a waiver by
Employee of any rights or claims that may arise after this Agreement is executed
by Employee, or (ii) impair Employee’s right to file a charge with the U.S.
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board or any state agency or to participate in an investigation or proceeding
conducted by the EEOC or any state agency.  Notwithstanding the foregoing,
Employee agrees to waive Employee’s right to recover individual relief in any
charge, complaint, or lawsuit filed by Employee or anyone on Employee’s behalf.

 

Notwithstanding the foregoing, this Agreement will not release any right of
Employee (x) in his capacity as a shareholder or owner in the Company or any of
its affiliates or with respect to any equity awards held by Employee,

 

--------------------------------------------------------------------------------

(1)  As applicable.

 

--------------------------------------------------------------------------------


 

(y) to be indemnified for any act or omission in his capacity as an employee,
officer or director of the Company or any of its affiliates (whether arising
under contract, the governing documents of the entity, state law or otherwise),
or (z) in respect of the benefits owed to him under this Separation Agreement
and vested benefits under the Company’s retirement or deferred compensation
plans.

 

4.                                      In consideration of the promises of the
Employee set forth in this Agreement and the Employment Agreement and intending
to be legally bound, Employer hereby irrevocably remises, releases and forever
discharges Employee and his heirs, successors and assigns from any and all
Claims that the Employer ever had or now has though the effective date of this
Agreement. Employee further certifies that he is not aware of any actual or
attempted regulatory, EEOC or legal violations by Employer and that his
separation is not a result of retaliation based on any legal rights or
opposition to an illegal practice.

 

5.                                      Employee and Employer covenant and agree
not to sue each other or any of the Releasees for any Claims released by this
Agreement and to waive any recovery related to any Claims covered by this
Agreement.

 

6.                                      Employee agrees to provide reasonable
transition assistance to Employer (including without limitation assistance on
regulatory matters, operational matters and in connection with litigation) for a
period of one year from the execution of this Agreement at no additional cost;
provided, such assistance shall not unreasonably interfere with Employee’s
pursuit of gainful employment or result in Employee not having a separation from
service (as defined in Section 409A of the Internal Revenue Code of 1986).  Any
assistance beyond this period will be provided at a mutually agreed cost. 
Employee further agrees that he will return to the Employer all property in his
possession, including, but not limited to, keys, identification cards and credit
cards, files, records, publications, address lists and documents that belong to
each or any of the Releasees.  Such documents also include, without limitation,
any documents created or made by Employee during his employment with the
Employer.

 

7.                                      Employee agrees that, except as
specifically provided in this Agreement and the Employment Agreement, there are
no compensation, benefits, or other payments due or owed to him by each or any
of the Releasees.  Employee further acknowledges that he has not experienced or
reported any work-related injury or illness.

 

8.                                      Except where disclosure has been made by
the Company pursuant to applicable federal or state law, rule or regulation,
Employee agrees that the terms of this Agreement are confidential and that he
will not disclose or publicize the terms of this Agreement and the amounts paid
or agreed to be paid pursuant to this Agreement to any person or entity, except
to his spouse, his attorney, his accountant, and to a government agency for the
purpose of payment or collection of taxes or application for unemployment
compensation benefits.  Employee agrees that his disclosure of the terms of this
Agreement to his spouse, his attorney and his accountant shall be conditioned
upon him obtaining agreement from them, for the benefit of the Employer, not to
disclose or publicize to any person or entity the terms of this Agreement and
the amounts paid or agreed to be paid under this Agreement. Further, Employer
and Employee agree not to make any false, misleading, defamatory or disparaging
communications about the other party (including without limitation Employer’s
products, services, partners, investors or personnel) and to refrain from taking
any action designed to harm the public perception of the other party or the
Releasees.  Employee further agrees that he has disclosed to Employer all
information, if any, in his possession, custody or control related to any legal,
compliance or regulatory obligations of Employer and any failures to meet such
obligations.

 

9.                                      The terms of this Agreement are not to
be considered as an admission on behalf of either party.  Neither this Agreement
nor its terms shall be admissible as evidence of any liability or wrongdoing by
each or any of the Releasees in any judicial, administrative or other proceeding
now pending or hereafter instituted by any person or entity.  The Employer is
entering into this Agreement solely for the purpose of effectuating a mutually
satisfactory separation of Employee’s employment.

 

10.                               All provisions of this Agreement are severable
and if any of them is determined to be invalid or unenforceable for any reason,
the remaining provisions and portions of this Agreement shall be unaffected
thereby and shall remain in full force to the fullest extent permitted by law.

 

--------------------------------------------------------------------------------


 

11.                               This Agreement shall be governed by and
interpreted under and in accordance with the laws of Pennsylvania.  Any suit,
claim or cause of action arising under or related to this Agreement shall be
submitted by the parties hereto to the exclusive jurisdiction of the courts of
Pennsylvania or to the federal courts located therein if they otherwise have
jurisdiction.

 

12.                               This Agreement constitutes a complete and
final agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, offer letters, negotiations, or discussions relating
to the subject matter of this Agreement.  With the exception of the Employment
Agreement, no other agreement shall be binding upon each or any of the
Releasees, including, but not limited to, any agreement made hereafter, unless
in writing and signed by an officer of the Employer, and only such agreement
shall be binding against the Employer.

 

13.                               Employee is advised, and acknowledges that he
has been advised, to consult with an attorney before signing this Agreement.

 

14.                               Employee acknowledges that he is signing this
Agreement voluntarily, with full knowledge of the nature and consequences of its
terms.

 

15.                               All executed copies of this Agreement and
photocopies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

 

16.                               Employee acknowledges that he has been given
up to twenty-one (21) days within which to consider this Agreement before
signing it.  Subject to paragraph 17 below, this Agreement will become effective
on the date of Employee’s signature hereof.

 

17.                               For a period of seven (7) calendar days
following his signature of this Agreement, Employee may revoke the Agreement,
and the Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired.  Employee may revoke this Agreement at
any time within that seven (7) day period, by sending a written notice of
revocation to the                                                         . 
Such written notice must be actually received by the Employer within that seven
(7) day period in order to be valid.  If a valid revocation is received within
that seven (7) day period, this Agreement shall be null and void for all
purposes.  Payment of the severance pay amount set forth in the Employment
Agreement will be paid in the manner and at the time(s) described in the
Employment Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of four pages.

 

 

EMPLOYER

 

EMPLOYEE

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------